LINDER, J.,
concurring.
I write separately because I believe the answer is more simple than we make it. In Hughes v. Aetna Casualty Co., 234 Or 426, 383 P2d 55 (1963), the Supreme Court held that an adopted child (by then grown) had standing to attack the validity of his own adoption decree. His standing derived from the fact that he was the subject of the adoption proceeding:
“The petitioner, who was an infant aged three years at the time of the adoption proceedings, was not, and could not have been, a party thereto, but was * * * ‘the central figure therein and the person whose interests were mainly affected thereby.’ ” Id. at 447 (quoting In re Hampton’s Estate, 55 Cal App 2d 543, 131 P2d 565 (1943)).
In contrast, in State ex rel Costello v. Cottrell, 318 Or 338, 867 P2d 498 (1994), when the grandmother of an adopted child sought to attack the adoption judgment, the Supreme Court concluded that she lacked standing. The court explained that, although the grandmother had an “expectation” of a *573right to visit the child, that expectation was not an enforceable legal right, and thus the grandmother did not have a sufficient right or interest affected by the entry of the adoption judgment to give her standing to attack it collaterally. Id. at 344.
Quite simply, I believe that the interests of the adoptive siblings in this case are analogous to that of the grandmother in Costello. Unlike the petitioner in Hampton, these plaintiff siblings were not “the central figures” of the adoption proceeding in question and cannot maintain that their interests were the interests “mainly affected thereby.” Nor did plaintiffs have an “enforceable interest” in Social Security death benefits before entry of the adoption judgment, because their father had not yet died. I would conclude that under Costello and Hughes, they lack standing for those reasons.
Accordingly, I concur.